Citation Nr: 0534378	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
0 percent for service-connected residuals of a shell fragment 
wound to the left arm.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
April 1970.  He received the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

By a June 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from January 30, 2001.  The veteran filed a Notice 
of Disagreement as to the evaluation in July 2001.  In a July 
2003 rating action, the RO increased the rating to 50 
percent, effective from January 30, 2001, the effective date 
of the grant of service connection.   

By an April 2003 rating decision, the RO granted service 
connection for a residual scar, shell fragment wound, left 
arm and assigned a noncompensable evaluation, effective from 
July 12, 2001.

The veteran and his spouse appeared and testified at a Travel 
Board hearing held at the RO before the undersigned Acting 
Veterans Law Judge in August 2004.

The veteran presented new evidence at his hearing in August 
2004 and by mail in October 2005.  Each submission was 
accompanied by a written waiver of consideration by the RO.  
As such, the Board has considered the evidence in the 
decision herein.  38 C.F.R. § 20.1304 (2005).  

In an August 2005 statement, a VA psychiatrist indicated that 
the veteran's mental health conditions had worsened to the 
point that it has affected his ability to work.  This raised 
a claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  See Roberson 
v Principi, 251 F.3d 1378 (2001).  This issue is referred to 
the RO for appropriate development.   
 
The issue of entitlement to a compensable rating for 
residuals of left arm fragment wound is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's PTSD is productive of occasional suicidal 
ideation, nightmares, intrusive thoughts, flashbacks, sleep 
disturbance, irritability, angry outbursts, near constant 
anxiety, near constant depression, constricted affect, almost 
daily panic attacks, short term memory loss, isolation, 
occupational difficulties, marital problems, and difficulty 
dealing with stress.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 70 percent 
for PTSD are met as of March 11, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
April 2001 in connection with his claim for service 
connection for PTSD, prior to the initial AOJ decision.  The 
veteran was also sent a development letter specific to his 
claim for service connection for PTSD.  These letters advised 
the veteran of the first, second and third elements as stated 
above.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent by VA, read as a whole, give notice to the 
veteran of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  Id.

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper notice in April 2001 
on his service connection claim.  When his notice of 
disagreement raised the new issue of the proper rating to be 
assigned his now service-connected disability, VA was not 
required to provide additional notice.  Nevertheless, the 
statement of the case set out the criteria by which the 
veteran's disability was evaluated, thereby advising him of 
the type of evidence that would be needed to show entitlement 
to the benefits sought.  The Board finds, therefore, that VA 
has met its notice obligations.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from March 
2001 through July 2004.  The RO also obtained private 
treatment records identified by the veteran.  The veteran was 
notified in an August 2003 Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The RO provided the veteran appropriate VA examinations in 
May 2001 and March 2003.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 48 and 50 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the Board hearing 
transcript from August 2004; the reports of the VA 
examination conducted in May 2001 and March 2003; VA 
treatment records from March 2001 through July 2004; private 
treatment records for November 2000 through September 2001; 
and employment records from July 2001.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

A review of the medical evidence shows that the veteran was 
initially seen by private doctors for his PTSD until 
September 2001.  Thereafter, he has been seen at the VA 
Medical Center approximately once every three months for his 
PTSD.  He has also undergone group therapy at the Vet Center 
a few times a month since March 2001.  The Vet Center 
treatment records report that the veteran's symptoms 
initially consisted of depression and sleep deprivation with 
occasional other symptoms such as anxiety, isolation, 
intrusive thoughts, and nightmares.  After September 2001, 
the treatment records report increased symptoms of anxiety, 
panic attacks (sometimes reported as daily), isolation, 
depression, anger, nightmares, irritability, and 
hypervigilance.  

The veteran underwent a VA examination in May 2001.  The 
veteran reported having PTSD symptoms such as nightmares, 
isolation, distrust of authority figures, and sleeping 
problems.  Mental status examination showed he was alert and 
oriented in all spheres but he had unsuspected amount of 
difficulty with the serial seven subtraction.  He reported 
that his wife handles all the accounting, and he failed 
accounting courses he tried to take in the 1970s.  He did 
have some problems in remembering words at times, and only 
remembered one out of three words after five minutes, and he 
could only remember the last four presidents.  The veteran 
also reported feeling as if people are watching and following 
him and making fun of him.  The examiner's assessment was 
mild to moderate PTSD with manifestations limited to some 
difficulty with sleep, depression and nightmares, and some 
cognitive impairment probably due to depression and lack of 
concentration.  The examiner scored his GAF at 48.

The veteran underwent a more recent VA examination in March 
2003.  At the time of the interview, he appeared very tense.  
He kept his sunglasses on and kept rubbing his hands during 
the interview.  He reported having dreams that wake him up at 
night, flashbacks, being tense and nervous all the time, not 
being able to be around people, getting angry easily, a 
history of suicidal thoughts but none present at that time, 
inability to trust people, and trouble concentrating and 
remembering things.  He reported working full time for the 
same employer since 1983.  He has been married since 1969 and 
lives with his wife.  They have three adult children.  He 
reported that he is able to do activities of daily living and 
handle finances.  He reported having no close friends.  
Mental status examination indicated he was neatly dressed and 
groomed; oriented in three spheres; his speech was coherent; 
mood was anxious and affect constricted; and his thought 
processes showed decreased spontaneity and content was 
positive for sleep disturbance, flashbacks, nightmares, 
paranoia, frequent suicidal ideation (but no suicidal 
thoughts at present, no plans), and panic attacks, but no 
obsessive or ritualistic behaviors, no hallucinations, or 
homicidal thoughts were present.  His long term memory was 
good (he remembered his birth date), but his short term 
memory was limited (he could name the current president 
only).  He had adequate impulse control, and his judgment and 
insight were fair.  The assessment was PTSD, chronic, with a 
GAF score of 50.  

Recently submitted evidence includes an August 2004 letter 
from the Clinical Coordinator of the Atlanta Vet Center who 
reported that the veteran continues to experience severe 
depression, sleep disturbance, nightmares, daily intrusive 
thoughts, daily panic attacks, hypervigilance, and flashbacks 
resulting in severe limitations in employment.  

An August 2005 letter signed by a VA staff psychiatrist noted 
the veteran's multiple service-connected disabilities and 
commented that his mental health conditions have worsened to 
the point to the point he is unable to work.  

After considering all the evidence, the Board finds that the 
veteran's disability picture is more accurately reflected by 
a 70 percent disability rating, but not before March 11, 
2003.  The medical records clearly show that the veteran's 
PTSD has worsened over the years this appeal has been 
pending.  The March 11, 2003 VA examination shows that the 
veteran's symptoms have worsened in addition to the veteran 
having new symptoms, such as suicidal ideation.  The 
treatment records before this date do not reveal any reported 
incidents of suicidal ideation.  Since suicidal ideation is a 
criterion for warranting a 70 percent disability rating, the 
veteran is entitled to this rating from the date the evidence 
shows that he has this symptom.  Additionally, the evidence 
shows that the veteran has difficulty maintaining 
relationships; and, that due to his PTSD, he has had marital 
difficulties and no close friends.  He is not active in the 
community.  He mainly socializes only with his family.  He 
has also had difficulties at his employment.  He has been on 
probation, and had problems with supervisors.  He has 
switched from the evening shift to the night shift, which has 
less people working.  He has had an increased loss of short 
term memory.  The Board thus finds that, when taken all 
together, the veteran's disability picture is more closely 
approximated by a 70 percent rating.  

The veteran is not, however, entitled to a 100 percent 
disability rating.  The evidence does not show that he has 
total occupation and social impairment.  At the hearing in 
August 2004, the veteran testified that he was still working 
despite having some problems on the job.  In addition, there 
is no evidence that he has symptoms such as gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

For the foregoing reason, the veteran's appeal is granted and 
a disability rating of 70 percent is awarded, but only as of 
March 11, 2003.


ORDER

Entitlement to an initial increased rating of 70 percent for 
PTSD is granted as of March 11, 2003, subject to controlling 
regulations governing the payment of monetary benefits.



REMAND

The Board remands the issue of entitlement to a compensable 
rating for the veteran's service-connected left arm wound 
residuals.  Although the additional delay is regrettable, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran underwent a VA examination in March 2003.  At 
that time, the examiner diagnosed the veteran to have 
degenerative joint disease of the acromioclavicular joint of 
the left shoulder.  It is unclear from his findings, however, 
whether the degenerative joint disease is related to the 
veteran's left arm injury in service.  Such an opinion is 
needed prior the Board's consideration of the veteran's 
claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005).

2.  The veteran should be scheduled for a VA 
orthopedic examination.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the nature of 
the veteran's residuals of a left arm wound.  
Specifically, the examiner should determine 
whether the veteran has degenerative joint 
disease of the left shoulder, and, if so, 
express an opinion as to whether it is at 
least as likely as not related to the left arm 
injury in service.  The examiner should 
determine the limitation of motion, if any, of 
the veteran's left arm and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

3.  Thereafter, the RO should again 
review the veteran's claim, to include 
consideration of staged ratings.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


